                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


MALCOLM X. SHEPPARD,

                    Plaintiff,

V.                                                     Civil Action No. 3:18cv723-HBH


VISITORS OF VIRGINIA STATE
UNIVERSITY and HENRY DEBOSE,
Individually,

                     Defendants.


                             MEMORANDUM OPINION
                      (Granting Defendants' Motion to Dismiss)

      This matter is before the Court on Defendants'—^the Visitors of Virginia State

University("VSU")and Henry DeBose("DeBose"), a VSU administrator (collectively,

the "Defendants")—^Motion to Dismiss for Failure to State a Claim and Lack of Subject

Matter Jurisdiction(ECF No. 20). Plaintiff Malcolm X. Sheppard ("Plaintiff) filed this

action against Defendants, contending that Defendants improperly suspended him from

VSU. Plaintiff alleges in Count I that VSU violated Title IX,20 U.S.C. § 1681(a). (Am.

Compl.    43-46, ECF No. 19.) In Counts II and III, respectively. Plaintiff also states

claims against DeBose, in his individual capacity, under 42 U.S.C § 1983, for violations

of Plaintiffs due process rights and equal protection rights under the Fourteenth

Amendment. (Id.      47-55, 56-58.)

       The parties have fully briefed the issues, and the Court will dispense with oral

argument because the facts and legal contentions have been adequately presented to the
Court. See E.D. Va. Local Civ. R. 7(J). For the reasons stated herein, Defendants'

Motion to Dismiss will be granted.

       Plaintiff filed his original Complaint in this action on October 24, 2018(ECF

No. 1). This Court dismissed the Complaint for failure to state a claim in a Memorandum

Opinion issued on April 25, 2019(ECF No. 17). This Memorandum Opinion

incorporates the facts set out in the previous Memorandum Opinion.'

       Plaintiffs Amended Complaint, filed on May 14, 2019, contains some new factual

allegations. To enhance Count I, Plaintiff alleges that he and the female students

involved in the underlying incident were all subject to the same Student Code of

Conduct, had similar misconduct charges leveled against them,faced the same VSU

adjudicatory process, and shared the same disciplinary history. (Am. Compl.^ 43.) To

enhance Count II, Plaintiff claims that he has property interests in his continued

enrollment at VSU,not being arbitrarily and haphazardly suspended, and not being

summarily suspended. {Id. ^ 48.) Finally, Plaintiff brings an additional claim, asserting

that DeBose discriminated against him because he is male. (M ^ 56.)

        "A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses." Republican Party ofN.C. v. Martin, 980 F.2d 943,952

(4th Cir. 1992)(citation omitted). The Federal Rules of Civil Procedure "require[] only

'a short and plain statement of the claim showing that the pleader is entitled to relief,' in


'For a more extensive summation of the facts, see this Court's first Memorandum Opinion in
this case.
order to 'give the defendant fair notice of what the ... claim is and the grounds upon

which it rests."' Bell Atl. Corp. v. Twombly, 550 U.S. 544,555 (2007)(quoting Conley v.

Gibson, 355 U.S. 41,47(1957)). A complaint need not assert "detailed factual

allegations" but must contain "more than labels and conclusions" or a "formulaic

recitation of the elements of a cause of action." Id. (citations omitted). Thus, the

"[f]actual allegations must be enough to raise a right to relief above the speculative

level," to one that is "plausible on its face," rather than merely "conceivable." Id.

(citations omitted). In considering such a motion, a plaintiffs well-pleaded allegations

are taken as true, and the complaint is viewed in the light most favorable to the plaintiff.

T.G. Slater & Son v. Donald P. & Patricia A. Brennan LLC,385 F.3d 836, 841 (4th Cir.

2004)(citation omitted). Legal conclusions enjoy no such deference. Ashcroft v. Iqbal,

556 U.S. 662,678(2009).

       Title IX provides in pertinent part that "[n]o person ... shall, on the basis ofsex,

be excluded from participation in, be denied the benefits of, or be subjected to

discrimination under any education program or activity receiving Federal financial

assistance." 20 U.S.C. § 1681(a). This prohibition is enforceable through an implied

private right of action against the institution receiving federal funds. Davis Next Friend

Lashonda D. v. Monroe Cty. Bd. ofEduc., 526 U.S. 629,639(1999)(finding an implied

private right of action to enforce Title IX where the recipient of federal funds is being

held liable for its own misconduct). To properly state a claim under Title IX, a plaintiff

must allege specific facts demonstrating that the plaintiff was treated less favorably than

a similarly situated student and that the plaintiffs gender was a motivating factor for the
different treatment. See Yusufv. Vasar Coll., 35 F.3d 709, 715(2d Cir. 1994); Streno v.

Shenandoah Univ., 278 F. Supp. 3d 924, 932(W.D. Va. 2017).

       Plaintiffs may pursue a Title IX claim under either an erroneous outcome or

selective enforcement theory. Yusuf, 35 F.3d at 709. As three federal courts of appeals

have recognized, the selective enforcement theory "asserts that, regardless ofthe

student's guilt or innocence, the severity ofthe penalty and/or the decision to initiate the

proceeding was affected by the student's gender." Yusuf 35 F.3d at 715; see also Doe v.

Miami Univ., 882 F.3d 579, 589(6th Cir. 2018)(citing Yusuf 35 F.3d at 715);Plummer

V. Univ. ofHouston, 860 F.3d 161, 777-78 (5th Cir. 2017)(citing Yusuf 35 F.3d at 715).

"However, allegations of a procedurally or otherwise flawed proceeding ... combined

with a conclusory allegation of gender discrimination is not sufficient to survive a motion

to dismiss." Yusuf, 35 F.3d at 715.

       Here, Plaintiff pursues his claim exclusively under the selective enforcement

theory. In his Amended Complaint, Plaintiff attempts to bolster his original argument by

alleging additional facts that highlight the ways in which he was similarly situated to the

female students involved in the incident that led to his removal from VSU. He states that

all three students were subject to the same Student Code of Conduct, faced charges from

the VSU Department ofPolice, were subjected to the same VSU adjudicatory process,

and had the same prior disciplinary history. Significantly, he also alleges that their

misconduct stemmed from the same incident and that, despite this fact, VSU took swift

action against him solely because he is male and the other students are female.
       While Plaintiffs "same incident" argument may be true in a broad sense, there are

several fatal distinctions between the misconduct ofPlaintiff and the misconduct of the

female students. First, the alleged actions that led to the misconduct charges occurred at

different places and at different times. Furthermore, the female students involved here

are not also subject to a protective order issued by the Chesterfield County General

District Court.


       Finally, the students faced different charges: Plaintiff faced misconduct charges

for assaulting another student while the female students faced charges for theft. To

properly state a claim. Plaintiff would need to allege facts that show he was treated

differently than a female student who was also accused of assault. See Doe 2 v. Fairfax

Cty. Sch. Bd,, 384 F. Supp. 3d 598,608-609(E.D. Va. 2019)(citing Sheppard v. Visitors

ofVa. State Univ., No. 3:18cv723-HEH,2019 WL 1869856, at *4-5 (E.D. Va. Apr. 25,

2019)); Streno, 278 F. Supp. 3d at 932. Thus, Plaintiff is not similarly situated to the two

female students.^ Accordingly, Plaintiffs claim in Count I fails.

        To the extent Plaintiff sues Debose in his individual capacity, the Court will also

dismiss Plaintiffs Fourteenth Amendment claims brought via § 1983 in Counts II and III.

In Count II, Plaintiff again fails to allege the deprivation of a protected property or liberty

interest giving rise to a plausible due process violation. In Count III, Plaintiff fails to




2 Because Plaintiff fails to demonstrate he was similarly situated to the two female students, the
Court refrains from addressing the disparate treatment prong ofthe Title IX analysis. However,
even if Plaintiff were similarly situated to the two female students. Plaintiff also fails to cite any
authority supporting his claim that a temporal difference in University instituted disciplinary
procedures constitutes disparate treatment.
demonstrate that he was treated differently from similarly situated students or that the

treatment resulted from discriminatory animus, both of which are necessary to state a

claim for an equal protection violation.

       As an initial matter, Debose asserts qualified immunity as to Plaintiffs claims

against him in his personal capacity. (Defs.' Mem. Supp. 19-20, ECF No. 21.) "[A]

well-established principle of federal civil rights litigation is that government officials

sued in their personal capacities for violations of federal rights are entitled to qualified

immunity if the right was not clearly established at the time of the violation." Doe v.

Rector & Visitors ofGeorge Mason Univ., 132 F. Supp. 3d 712,724(E.D. Va. 2015)

{citing Pearson v. Callahan, 555 U.S. 223, 231 (2009); Saucier v. Katz, 533 U.S. 194,

200-01 (2001)). In resolving claims of qualified immunity by government officials, the

Court must determine(1)whether the alleged facts "make out the violation of a

constitutional right" and (2) whether that right was "clearly established" at the time ofthe

defendant's alleged misconduct. Pearson, 555 U.S. at 232. It is within the discretion of

federal district courts to determine which step to analyze first. Id. at 242. Based on the

Court's analysis ofPlaintiffs § 1983 claims, see infra. Plaintiff does not provide any

support for a clearly established constitutional violation by Debose. Accordingly, he

enjoys qualified immunity, and Plaintiff is barred from pursuing his claims against

Debose in his personal capacity.

       Further, Debose asserts Eleventh Amendment immunity for monetary relief sought

from him in his official capacity. (Defs.' Mem. Supp. 21-22.) Plaintiffs relief against

Debose in his official capacity is restricted to '"prospective, injunctive relief... to
prevent ongoing violations of federal law ...      Bland v. Roberts, 730 F.3d 368, 390

(4th Cir. 2013)(quoting McBurney v. Cuccinelli, 616 F.3d 393, 399(4th Cir. 2010)).

       With immunity's limitations in mind,the Court turns to the sufficiency ofthe

pleadings with respect to Plaintiffs § 1983 claims.

       In Count II, Plaintiff alleges that DeBose violated his due process rights under

§ 1983. To properly plead a due process violation, a plaintiff must plead sufficient facts

to show that he had a cognizable property or liberty interest, and that he was deprived of

that interest without due process. Bd. ofRegents v. Roth, 408 U.S. 564, 569-71 (1972);

Shirvinski v. U.S. Coast Guard,673 F.3d 308, 314(4th Cir. 2012).

       The Constitution does not create protected property interests. Rector & Visitors of

George Mason Univ., 132 F. Supp. 3d at 721 (quoting Equity in Athletics, Inc. v. Dep. of

Educ.,639 F.3d 91, 109(4th Cir. 2011)). Instead, a property interest must be created by

some other source, such as state law or rules entitling citizens to certain benefits. Roth,

408 U.S. at 577. For a property interest to be protected, a person must have a legitimate

claim of entitlement to the property interest, not have merely a desire for it. Id.

       In his Amended Complaint, Plaintiff asserts three property interests. First,

Plaintiff argues that he had a property interest in his continuing enrollment at VSU. (Am.

Compl. H 49.) Plaintiff relies on Goss v. Lopez. 419 U.S. 565 (1975).

       In Goss, an Ohio statute provided a claim of entitlement to continued enrollment

in public school. 419 U.S. at 567. The Supreme Court held that a student's enrollment in

a public school constituted a property interest based on the Ohio statute guaranteeing a

free education to all residents between five and twenty-one years of age. Id. at 573-74.
         With respect to the case at hand, however, no analogous Virginia statute exists.

Furthermore,"[n]either the Supreme Court nor the Fourth Circuit has held that a property

interest exists in connection with higher education, categorically or specifically with

regard to Virginia law." Rector & Visitors ofGeorge Mason Univ., 132 F. Supp. 3d at

721. Indeed,"absent some underlying state-created interest, courts consistently decline

to find a property interest in continued enrollment in college or graduate school programs

when a student involuntarily separates from an academic institution." M.B. v. McGee,

No. 3:16cv334, 2017 WL 1364214, at *12(E.D. Va. Mar. 24, 2017)(oitingAbbas v.

Woleben, Civil No. 3:13CV147, 2013 WL 5295672, at *6(E.D. Va. Sept. 19, 2013)

("Recent decisions in this Court have held conclusively that a student does not have a

property interest in continuing enrollment in an educational program.")); see also Doe v.

Va. Polytechniclnstitute & State Univ., No. 7:18-cv-00170-EKD, 2019 WL 3848794, at

*28(W.D. Va. Aug. 15, 2019)(holding that a student at a public university does not have

a cognizable property interest in continued enrollment). Therefore, Plaintiffs alleged

property interest in his continued enrollment cannot form the basis of a due process

claim.


         Second, Plaintiff alleges a property interest in not being haphazardly or arbitrarily

suspended without notice or opportunity to be heard. "The fundamental requisite of due

process of law is [notice and] the opportunity to be heard." Murphy-Taylor v. Hoffmann,

968 F. Supp. 2d 693,729(D. Md.2013)(quoting Grannis v. Ordean,234 U.S. 385, 394

(1914)). Yet, Plaintiff received notice ofthe misconduct claim against him, had the

opportunity to attend a hearing, and did, in fact, participate in that hearing. (Am.


                                               8
Compl.fl 18-21.) Due process does not require that Plaintiff be allowed to remain at

VSU; it requires that he receive notice and the opportunity to be heard. See Murphy-

Taylor, 968 F. Supp. 2d at 729. Plaintiff received both; thus, even ifPlaintiff had such a

cognizable property interest, VSU satisfied the requirements of due process.

       Third, Plaintiff alleges a property interest in not being summarily suspended.

However,Plaintiffs suspension cannot form the basis of a due process claim against

DeBose because his suspension occurred in response to the protective order issued

against Plaintiff by the Chesterfield County General District Court. Neither VSU nor

DeBose were involved in the issuance ofthe protective order. Thus, Plaintiffs claim

cannot be predicated on his suspension because doing so would allow Plaintiffs claim

against Debose to be based upon actions taken by someone other than Debose. See

Wright V. Collins, 166 F.2d 841, 850(4th Cir. 1985)(quoting Vinnedge v. Gihhs, 550

F.2d 926,928(4th Cir. 1977))("In order for an individual to be liable under § 1983, it

must be 'affirmatively shown that the official charged acted personally in the deprivation

ofthe plaintiffs rights. The doctrine ofrespondeat superior has no application under

this section."). As a result. Plaintiff fails to allege a constitutionally protected property

interest.


       Plaintiff further asserts that DeBose violated his equal protection rights under

§ 1983 in Count III. To properly plead an equal protection violation, a plaintiff must

plead sufficient facts to show that(1)he was treated differently from others who were

similarly situated and(2)that the difference in treatment arose from discriminatory

animus. Nofsinger v. Va. Commonwealth Univ., No. 3:12-CV-236,2012 WL 2878608, at
*9(E.D. Va. 2012)(citing Equity in Ath., Inc., 639 F.3d at 108). "Allegations of a

procedurally or otherwise flawed proceeding ... combined with a conclusory allegation

of gender discrimination is not sufficient to survive a motion to dismiss." Yusuf, 35 F.3d

709 at 715. A plaintiff must plead facts that make such an equal protection violation

plausible rather than simply possible. Equity in Ath., Inc., 639 F.3d at 108.

       Count III ofPlaintiffs Amended Complaint is sparse. Plaintiff alleges that

DeBose displayed intentional and reckless disregard for Plaintiffs constitutional rights

by discriminating against Plaintiff because of his male gender. However, conspicuously

absent from Count III ofPlaintiffs Amended Complaint are any other facts unique to

Plaintiff. Thus, his assertion of an equal protection violation is merely a legal conclusion

and does not constitute a factual basis for an equal protection claim.

       Even looking beyond Count III to the remaining facts in the Amended Complaint,

Plaintiff still fails to plead facts sufficient for an equal protection claim. Plaintiff does

not identify any similarly situated female student, see supra. See Doe v. Fairfax Cty. Sch.

Bd,No. l:19-cv-65,2019 WL 4894340, at *4 n.5(E.D. Va. Sept. 11, 2019)(citing

Fairfax Cty. Sch. Bd.,3MY. Supp. 3d at 608)(explaining that the same comparator

analysis is necessary to support a Title IX or equal protection claim).^ Thus, Plaintiff

fails to plead facts sufficient to show that he was treated differently than a similarly

situated female student because of his gender.




 Plaintiff fails to offer differing evidence for his Title IX and equal protection claims.


                                                 10
       Furthermore, Plaintiff fails to plead facts sufficient to show that DeBose acted

with discriminatory animus. Plaintiff merely alleges that DeBose discriminated against

him because of his male gender. (Am. Compl.          56-58.) The Amended Complaint does

not provide facts in support of this legal conclusion. Thus, Plaintiff fails to properly

plead an equal protection violation in Count III.

       Plaintiffs Amended Complaint does not demonstrate a clearly established

constitutional violation by Debose. Therefore, Debose is protected by qualified

immunity.

       Based upon the foregoing analysis. Plaintiff fails to state a claim upon which relief

may be granted. Accordingly, Defendants' Motion to Dismiss will be granted.

       An appropriate Order will accompany this Memorandum Opinion.




                                                    Henry B. Hudson
                                                    Senior United States District Judge

Date:,^lov.
Richmond, Virginia




                                             11
